Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2021 has being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record (Kuzin et al, U. S. Patent Publication No. 2013/0067100 and Lotlikar et al, U. S. Patent Publication No. 2011/0307544) do not teach nor suggest in detail a system and method of an operating system configured to execute plurality of sessions comprising service session for user system, console session for local user and remote desktop session wherein a loopback remote desktop connection between first remote desktop session  and service session is established; starting a software robot computer program and an application program different from the software robot computer and programmatically controlling the application program executing in the first remote desktop session to perform a task wherein the programmatically controlling comprises using the software robot computer program to programmatically emulate user interactions with the graphical user interface of the application program executing in first remote desktop session in order to cause the application program to perform one or more actions, responsive to the emulated user interactions. Kuzin and Lotlikar .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3. 	Claims 41-60 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED IBRAHIM whose telephone number is (571)270-1132.  The examiner can normally be reached on Monday through Friday from 9:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MOHAMED IBRAHIM/Primary Examiner, Art Unit 2444